DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				
Oath/Declaration
2.	The applicant’s oath/declaration had been reviewed by the examiner and is found to conform to the requirements prescribed in 37.C.F.R.1.63.

Priority
3.	As required by M.P.E.P.201.14(c), acknowledgement is made of applicant’s claim for priority based on:
	
    PNG
    media_image1.png
    150
    565
    media_image1.png
    Greyscale


Status of Claims
4.	This Office Action is in response to the application filed on December 5th 2020. Claims 1-3 are pending examination.



Information Disclosure Statement
5.	IDS not submitted for consideration.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,317,666. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 is anticipated by the conflicting patented claim 1 as shown in the table below. The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. That is, instant application claim is broader in every aspect than the patent claim and is therefore an obvious variant thereof.

Instant Application 17/112,988
Patent 10,317,988
1. A microscope scanner comprising: 
a detector array for obtaining an image from a sample; 
a sample holder adapted to hold the sample when in use, the sample holder being configured to move relative to the detector array; and 
a controller configured to issue position control signals so as to control the relative position of the sample holder; wherein the sample holder is configured to continuously move to a plurality of target positions relative to the detector array during an imaging scan in accordance with the position control signals, and wherein said detector array is configured to capture images while the sample holder is in motion based on the position control signals issued during the imaging scan, wherein the plurality of 

a detector array comprising a line scan camera for obtaining an image from a sample; 
a sample holder adapted to hold the sample when in use; 
a drive assembly comprising (i) a motor configured to move the sample holder relative to the detector array along a scan path, and (ii) a position sensor for monitoring a position between the detector array and the sample holder along the scan path; and 
a controller configured to trigger image capture by the detector array in accordance with said monitored position while the sample holder is in motion; 
wherein the position sensor comprises a 

Table 1: Shows the difference in claimed feature of the instant application and the patent.

	Claim 2 of the instant application corresponds to the claim 10 of the patent.
	Claim 3 of the instant application corresponds to the claim 17 of the patent.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN E ELAHI whose telephone number is (571)270-1442. The examiner can normally be reached Monday to Friday 7:30 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SHAN E ELAHI/Primary Examiner, Art Unit 2421                                                                                                                                                                                                        January 27, 2022